                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


DANIEL STORANDT,

                              Plaintiff,                                      ORDER
       v.
                                                                          18-cv-850-jdp
NANCY BERRYHILL
Acting Commissioner of Social Security,

                              Defendant.


       Plaintiff has filed a motion for attorney fees under the Equal Access to Justice Act, 28

U.S.C. § 2412, in the amount of $7,489.34 in full satisfaction of any claim for fees and costs in

this case. Defendant Nancy Berryhill, Commissioner of the Social Security Administration, does

not oppose plaintiff’s counsel’s request. Accordingly, I am granting plaintiff’s counsel’s motion.

       EAJA fees belong to plaintiff as the prevailing party, not to his attorney. See Astrue v. Ratliff,

560 U.S. 586 (2010). Accordingly, the EAJA award is subject to offset, to satisfy any pre-existing

debt that plaintiff may owe the United States. Id. Provided that the award is offset to satisfy any

pre-existing debt, the prevailing party may assign the fee award directly to his attorney. See

Mathews-Sheets v. Astrue, 653 F.3d 560, 565 (7th Cir. 2011), overruled on other grounds by Sprinkle v.

Colvin, 777 F.3d 421 (7th Cir. 2015).

       After entry of this order, if counsel for the parties can verify that plaintiff owes no pre-

existing debt subject to offset, then the Commissioner will direct that $7,489.34 be paid to Dana

Duncan, pursuant to the EAJA assignment signed by plaintiff and his counsel. Dkt. 15.
                                             ORDER

       IT IS ORDERED that plaintiff Daniel Storandt is awarded attorney fees and costs in the

amount of $7,489.34. This amount is to be made payable to plaintiff’s attorney, Dana Duncan,

contingent upon payment of money owed to the United States.

      Entered: April 25, 2019.

                                         BY THE COURT:

                                         /s/
                                         _______________________________________
                                         JAMES D. PETERSON
                                         District Judge




                                             2
